Citation Nr: 0620182	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-41 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than May 30, 2003, 
for the grant of service connection for idiopathic epilepsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to March 
1990.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
granted service connection for idiopathic epilepsy and 
assigned an effective date of May 30, 2003, for the award.


FINDINGS OF FACT

1.  A rating decision in March 1990 denied service connection 
for a seizure disorder.  The veteran was notified of that 
decision and apprised of his procedural and appellate rights, 
but he did not timely appeal.

2.  On May 30, 2003, the veteran's representative - acting 
on the veteran's behalf, filed an application to reopen this 
claim.

3.  A rating decision in March 2004 granted service 
connection for a seizure disorder (idiopathic epilepsy), 
retroactively effective from May 30, 2003.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
May 30, 2003, for the grant of service connection for 
idiopathic epilepsy.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. § 3.400(q)(1)(ii) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a September 2003 RO letter to the veteran notifying 
him of the VCAA and the September 2004 statement of the case 
(SOC), he has been advised of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  He had a hearing and 
was provided two VA compensation examinations - including to 
assess the etiology of his seizure disorder (which, in turn, 
was the basis for granting his underlying claim for service 
connection).  He has not identified any additional evidence 
that needs to be obtained.  See Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  So the duty to assist has been 
met.

The Board also has considered the Court's holding in 
Pelegrini II that, to the extent possible, 
38 U.S.C.A. § 5103(a) requires that VA provide content-
complying VCAA notice before any initial unfavorable agency 
of original jurisdiction (i.e., RO) decision.  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
veteran's current claim in March 2004, at which time the RO 
granted service connection and assigned an effective date of 
May 30, 2003, for the award of service connection.  The 
veteran disagreed with the assigned effective date and the RO 
again considered this issue in the SOC, which provided him 
with the pertinent laws and regulations.  The RO again 
considered the effective date issue in September 2005, one 
year after notifying the veteran of the specific requirements 
for obtaining this claimed benefit.  See Huston v. Principi, 
17 Vet. App. 195 (2003) (the VCAA requires that VA advise the 
veteran that an earlier filed claim is necessary to support a 
claim for an earlier effective date).  Thus, there has been 
no prejudicial error in the timing of the VCAA notice since 
the RO has readjudicated the claim since complying with the 
preliminary VCAA notice requirements.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The veteran's claim in this appeal is for an earlier 
effective date.  And, as mentioned, he has received the 
requisite notice insofar as the type of information and 
evidence needed to substantiate this claim.  So, again, there 
is no prejudicial error in the Board adjudicating his claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Analysis

The effective date for a grant of service connection shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).  When service connection is granted based on 
new evidence received after a final disallowance, the 
effective date shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii).

The record shows that a rating decision in March 1990 denied 
service connection for a subarachnoid cyst and seizure 
disorder.  The veteran was notified of that decision and 
apprised of his procedural and appellate rights, but 
unfortunately he did not file an appeal.  So that decision 
became final and binding on him based on the evidence then of 
record.  See U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.200, 20.1103 (2005).

Several years later, on May 30, 2003, the veteran's 
representative - acting on the veteran's behalf, filed an 
application to reopen the claim based on new and material 
evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The petition 
to reopen included a lot of medical evidence that was 
previously on file, and therefore already considered, but it 
also included a new medical opinion from a private 
neurologist.  The RO subsequently obtained an additional 
opinion, plus an addendum, from a VA neurologist.  And based 
on this additional evidence, the RO issued a decision 
in March 2004 granting service connection for idiopathic 
epilepsy retroactively effective from May 30, 2003, the date 
of receipt of the claim to reopen.

To support his claim for an earlier effective date, the 
veteran testified at a hearing at the RO in October 2005, 
chaired by the undersigned Veterans Law Judge (VLJ) of the 
Board.  Basically, the veteran argued that the evidence on 
which the RO granted service connection was essentially the 
same as the evidence that was of record and considered when 
denying the claim in March 1990.  So he believes 
the effective date for the award of service connection should 
relate back to his original claim, which was received by VA 
shortly after his separation from service.

Unfortunately, the veteran's contention is not quite 
accurate.  The evidence that was of record at the time of the 
March 1990 rating decision, denying his claim, consisted of 
his service medical records (SMRs) and reports of medical 
treatment by a private neurologist both prior to and during 
service.  This evidence showed the veteran had relevant 
symptoms on at least three occasions prior to service in the 
1980s that were believed to represent a seizure disorder.  
During the work-up for his symptoms prior to service, he was 
found to have an arachnoid cyst on his left temporal lobe, 
which was believed to be unrelated to the seizure disorder.  
In August 1989, during service, he experienced symptoms that 
were believed to represent a partial complex seizure.  A 
medical board considered the service medical records, which 
included a report by the Chief of Neurosurgery at the 
Portsmouth Naval Hospital, and the private neurologist's 
reports, and determined the veteran's arachnoid cyst and 
seizure disorder both existed prior to service and were not 
aggravated by service beyond their natural progression.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Based on that evidence, the RO denied the veteran's initial 
claim for service connection in March 1990.

In conjunction with his application to reopen his claim that 
was received in May 2003, the veteran submitted duplicate 
copies of many of his service medical records, as well as 
copies of the reports from his private neurologist that were 
considered by the medical board during service.  But in 
addition to this evidence, he also submitted a March 2003 
letter from a neurologist at the Mayo Clinic in Phoenix.  And 
the RO subsequently obtained an opinion from a VA physician, 
who later provided an addendum to this report.  The substance 
of these additional medical opinions (which were not of 
record in 1990) was that the stress of the veteran's duties 
during service worsened his seizure disorder.  The March 2004 
rating decision at issue makes it clear that service 
connection was granted on the basis of these private and VA 
medical opinions received in 2003 and 2004.

So, regrettably, no matter how sincere the veteran believes 
he deserves an earlier effective date, the governing law and 
regulation are quite specific as to how to determine the 
proper effective date for an award of service connection that 
is predicated on the basis of new evidence received after a 
final (meaning unappealed) disallowance - the effective date 
cannot be earlier than the date of receipt of the new claim.  
38 C.F.R. § 3.400(q)(1)(ii).  See also Waddell v. Brown, 5 
Vet. App. 454, 456 (1993) and Flash v. Brown, 8 Vet. App. 
332, 340 (1995).

There is no disputing service connection for a seizure 
disorder initially was denied in the RO's March 1990 
decision, and that the RO duly apprised the veteran of that 
decision and of his procedural and appellate rights.  
Moreover, he did not appeal, so that decision became final 
and binding on him after one year - when the appeal period 
expired.  He next contacted VA on May 30, 2003, via his 
representative, to request that his claim be reopened.  Even 
he does not dispute these facts.  Therefore, the earliest 
possible effective date that may be assigned for his eventual 
grant of service connection for idiopathic epilepsy - on the 
basis of additional medical evidence, is the date of receipt 
of his application to reopen his claim, May 30, 2003.  See 
Melton v. West, 13 Vet. App. 442 (2000).

Because the RO already has made the award of service 
connection retroactively effective from May 30, 2003, no 
earlier date may be assigned.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q)(1)(ii).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (about evenly balanced for and 
against), with the veteran prevailing in either event, or 
whether instead the preponderance of the evidence is against 
the claim, in which case it is denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Here, for the reasons 
stated, the preponderance of the evidence is unfavorable, so 
the claim must be denied.


ORDER

The claim for an effective date earlier than May 30, 2003, 
for an award of service connection for idiopathic epilepsy is 
denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


